UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-6530



TIMOTHY L. HAMLET,

                                              Plaintiff - Appellant,

          versus


JAMES PAGE, Deputy; CHARLENE WILSON, Sergeant,

                                            Defendants - Appellees,

          and


KEVIN    WASHINGTON,    Sheriff   of    WCSD;
WILLIAMSBURG COUNTY SHERIFF’S DEPARTMENT,

                                                        Defendants.




Appeal from the United States District Court for the District of
South Carolina, at Florence. R. Bryan Harwell, District Judge.
(4:04-cv-22051-RBH)


Submitted: September 26, 2006             Decided: September 29, 2006


Before WIDENER and WILKINSON, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Timothy L. Hamlet, Appellant Pro Se. Benjamin Albert Baroody,
AIKEN, BRIDGES, NUNN, ELLIOTT & TYLER, PA, Florence, South
Carolina; Robert E. Lee, MCLAIN LAW FIRM, Florence, South Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

           Timothy L. Hamlet seeks to appeal the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.              The

district court referred this case to a magistrate judge pursuant to

28 U.S.C. § 636(b)(1)(B) (2000).        The magistrate judge recommended

that relief be denied and advised Hamlet that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite   this   warning,   Hamlet    failed   to   timely   object    to   the

magistrate judge’s recommendation.

           The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned of the consequences of noncompliance.           Wright v. Collins,

766 F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474

U.S. 140 (1985).    Hamlet has waived appellate review by failing to

timely file specific objections after receiving proper notice.

           Accordingly, we affirm.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




                                     - 3 -